May 30, 2002

Corey B. Lindley
Nu Skin International, Inc.
75 West Center Street
Provo, Utah 84601

Dear Corey,

LETTER OF UNDERSTANDING

I am pleased to confirm your international assignment with Nu Skin International
Management Group, Inc. (NSIMG) effective August 8, 2002. You have already
received the following documents relating to this assignment for your review.

<

Expatriate Compensation Profile


<

International Assignment Policy for Expatriates


<

International Assignment Tax Equalization Policy


These documents represent NSIMG’s financial commitment to you as well as other
important policies related to your assignment. Additional terms and conditions
of your international assignment are as follows:

1.     Position

 

You will continue as an NSE Executive Vice President. You will be directly
accountable to Steve Lund, CEO & President of NSE. Your primary responsibility
will be to oversee the strategies, development and operations in China, as well
as continuing in your role as an Executive Vice President.


2.     Term

 

The assignment is for a period of two years, commencing on or about August 8,
2002. By mutual written agreement the terms of the agreement may be extended,
shortened or otherwise modified. Upon satisfactory completion of your assignment
the Company will use




 

its best efforts to assign you to a position comparable to the position held
immediately prior to the foreign assignment with the salary comparable to the
salary earned prior to the foreign assignment.


3.     Compensation

 

Your annual base salary will remain at its current level with no international
service premium. Annual salary increases, if any, will be determined by the
company. Your salary will be paid to you on a bi-weekly basis along with the
various differentials and allowances, as indicated on the Expatriate
Compensation Profile and subject to periodic review and adjustment according to
company policy. Your incentives and level at which you receive those incentives
will remain the same as stated in the Cash Incentive Plan.


4.     Housing

 

The company will allow flexibility in the amount of the housing allowance to
assist in identifying a home that will be adequate for your family. In addition
an employee housing contribution will not be deducted from your bi-weekly pay
during your term of service.


5.     Location

 

Your residence and office shall be located in or near Shanghai and your work
assignment area shall consist of China, for the China portion of your work.


6.     Passport/Visa/Work Permit

 

The Human Resources Department and the Company’s Travel Administrator at
extension 3939 will assist you in obtaining these necessary documents at your
earliest opportunity.


7.     Travel and Auto

 

Advance fare, economy class air travel on the most direct routing is authorized
for expatriation, home leave, emergency leave and repatriation for you and your
dependents. Schedule flights through the Company’s Travel Administrator at
extension 3939. You and your family are also authorized for one additional home
leave or trip authorization per year with the first such trip taken
approximately six months from the begginng of the assignment. The cost of the
economy class air travel for the additional annual trip should not exceed $1,500
per ticket.


 

In place of the transportation allowance the company will provide transportation
for you and your family at the assignment location. The company will also
provide storage for your two vehicles during the two year assignment.




8.     Tax

 

NSIMG’s policy with respect to tax reimbursement is based on tax equalization.
NSIMG expects its employees to comply fully with all applicable tax laws in both
the home and host countries. With tax equalization, you will pay roughly the
same amount in taxes that you would have paid had you remained in your home
country under similar circumstances. PriceWaterhouseCoopers, a international
accounting firm, will assist you in filing your foreign and U.S. tax returns as
outlined in the International Assignment Tax Equalization Policy.


9.     Resignation/Termination

 

Either party may terminate this agreement with four (4) weeks written notice.
See the International Assignment Policy for Expatriates for further details
regarding other terms related to resignation/termination.


Please review the contents of this letter of understanding carefully since it
represents essential terms of your international assignment. If the terms of
this letter are agreeable to you, please sign the original copy and return it to
me. Should there be any questions pertaining to any element of this letter, I or
a member of my staff are ready to assist in answering them.

Sincerely,


/s/  Steven J. Lund                                                         
Steven J. Lund
President & CEO Nu Skin Enterprises
Date: 5/30/2002





ACCEPTED: /s/  Corey B. Lindley                                         
               
Corey B. Lindley
NSE Executive Vice President
Date: 5/30/02